Exhibit 10.50

 
Data Purchase Agreement
 
THIS PURCHASE AGREEMENT (the "Agreement") dated this 1st day of June, 2011
BETWEEN:
 
Ioulia Chipilevskaia of  350 Upper Post Rd, Vaughan Ontario, L6A3V5, Canada (the
'Seller', the 'Party')
OF THE FIRST PART
 
- AND -
 
Siberian Energy Group Inc., a Nevada corporation having an address at 330
Madison Avenue, 6th Floor, New York, New York 10017 (the 'Purchaser', the
'Party')
OF THE SECOND PART



IN CONSIDERATION OF THE COVENANTS and agreements contained in this Purchase
Agreement, the parties to this Agreement agree as follows:
 
Purchase of Goods
 
The Purchaser will purchase from the Seller the following Geological Data:
 
1.  
56 Boxes of drilling core from drill hole numbers: 224, 226, 228, 231, 233, 234,
235, 236, 237, 238, 239, 240, 242, 243, 244, 245, 247.

 
Purchase Price
 
In consideration of and in exchange for the sale, assignment, transfer and
conveyance of Geological Data, the Purchaser agrees to issue to Seller 1,500,000
shares of the Purchaser’s common stock. On the Closing Date the Purchaser will
make an official entry in the shareholders’ register and will give instructions
to the transfer agent to issue the share certificate to the Seller or its
nominee in accordance with Seller’s written instructions.
 
The Seller and the Purchaser both acknowledge the sufficiency of this
consideration. The purchase price specified in this Agreement includes the
amount of any present or future sales, use, excise or similar tax applicable to
the sale of the Goods.
 
Delivery of Geological Data
 
At the time of signing of this Agreement the parties confirm that Geological
Data has been delivered and accepted the Purchaser’s representative Igor
Evgenievich Glushkov at the office of LLC "Koklanovskoe” located at 106-101 K.
Marx Str., Kurgan City, Kurgan region Marx Str., Kurgan City, Kurgan Region,
Russian Federation.
 
 
 

--------------------------------------------------------------------------------

 
 
Title
 
From and after the Closing, all equitable and legal rights, title and interests
in and to the Stock shall be owned, held and exercised by the Seller; all
equitable and legal rights and title to the Geological Data shall be owned, held
and exercised by the Purchaser.
 
Warranties
 
The Seller warrants that (1) the Seller is the legal owner of the Goods; (2) the
Goods are free from all liens and encumbrances; (3) the Seller has the right to
sell the Goods; and (4) the Seller will warrant and defend the title of the
Goods against any and all claims and demands of all persons.
 
The Seller warrants that the Goods are now free and at the time of delivery will
be free from any security interest or other lien or encumbrance, except the
security interest created in this Agreement until the Seller is paid in full.
 
Security Interest
 
The Seller retains a security interest in the Goods despite being delivered
until paid in full.
 
Investment representations of Seller
 
The Seller hereby represents and warrants to Buyer as follows:


                         (a)
Seller has received and carefully reviewed all information necessary to enable
Seller to evaluate the investment represented by the Stock in the Purchaser.
Seller has been given the opportunity to ask questions of and to receive answers
from the Purchaser concerning its business and the Stock, and to obtain such
additional written information necessary to verify the accuracy thereof.

                         (b)
Seller is aware that the Stock is speculative and involves a high degree of
risk. Seller is aware that there is no guarantee that Seller will realize any
gain from ownership of the Stock. Seller further understands that it could lose
the entire amount of its investment.

(c)  
Seller is financially able to bear the economic risk of an investment in the
Stock, including the ability to hold the Stock indefinitely and to afford a
complete loss of its investment in the Stock. Seller has knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risk of the acquisition of the Stock.

(d)  
The Seller was not furnished any offering literature or memorandum;

(e)  
The Seller recognizes that the Stock has not been registered under the
Securities Act of 1933, as amended (“Act”), nor under the securities laws of any
state and, therefore, cannot be resold unless resale of the Stock is registered
under the Act or unless an exemption from registration is available; no public
agency has passed upon the fairness of the terms of the offering; the
undersigned may not sell the Shares without registering them under the Act and
any applicable state securities laws unless exemptions from such registration
requirements are available with respect to any such sale;

 
 
 

--------------------------------------------------------------------------------

 
Claims
 
The Purchaser's failure to give notice of any claim before the Closing Date will
constitute an unqualified acceptance of the Goods and a waiver by the Purchaser
of all claims with respect to the Goods.
 
Excuse for Delay or Failure to Perform
 
The Seller will not be liable in any way for any delay, non-delivery or default
in shipment due to labor disputes, transportation shortage, delays in receipt of
material, priorities, fires, accidents and other causes beyond the control of
the Seller or its suppliers. If the Seller, in its sole judgment, will be
prevented directly or indirectly, on account of any cause beyond its control,
from delivering the Goods at the time specified or within one month after the
date of this Agreement, then the Seller will have the right to terminate this
Agreement by notice in writing to the Purchaser
 
Notices
 
Any notice to be given or document to be delivered to either the Seller or
Purchaser pursuant to this Agreement will be sufficient if delivered personally
or sent by prepaid registered mail to the address specified below. Any written
notice or delivery of documents will have been given, made and received on the
day of delivery if delivered personally, or on the third (3rd) consecutive
business day next following the date of mailing if sent by prepaid registered
mail:
 
SELLER: 350 Upper Post Rd, Vaughan Ontario, L6A3V5, Canada
 
PURCHASER: 330 Madison Avenue, 6th Floor, New York, New York 10017
 
General Provisions
 
Headings are inserted for the convenience only and are not to be considered when
interpreting this Agreement. Words in the singular mean and include the plural
and vice versa. Words in the masculine mean and include the feminine and vice
versa.
 
 
 

--------------------------------------------------------------------------------

 
All representations and warranties of the Seller contained in this Agreement
will survive the closing of this Agreement.
 
The Purchaser may not assign its right or delegate its performance under this
Agreement without the prior written consent of the Seller, and any attempted
assignment or delegation without such consent will be void. An assignment would
change the duty imposed by this Agreement, would increase the burden or risk
involved and would impair the chance of obtaining performance or payment.
 
This Agreement cannot be modified in any way except in writing signed by all the
parties to this Agreement.
 
This Agreement will be governed by and construed in accordance with the laws of
the State of New York, including the Uniform Commercial Code and the Seller and
the Purchaser hereby attorn to the jurisdiction of the Courts of the State of
New York.
 
If any clause of this Agreement is held unconscionable by any court of competent
jurisdiction, arbitration panel or other official finder of fact, the clause
will be deleted from this Agreement and the balance of this Agreement will
remain in full force and effect.
 
This Agreement will inure to the benefit of and be binding upon the Seller and
the Purchaser and their respective successors and assigns.
 
This Agreement may be executed in counterparts.
 
Time is of the essence in this Agreement.
 
This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or otherwise. The Purchaser
acknowledges that it has not relied upon any representations of the Seller as to
prospective performance of the Goods, but has relied upon its own inspection and
investigation of the subject matter.
 
 
[Remainder of page left intentionally blank.  Signature page follows.]




 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties have executed this Purchase Agreement on this 1st
day of June, 2011.
 
Seller
 
 
/s/ Ioulia Chipilevskaia
 
Name: Ioulia Chipilevskaia

 
 
 
Purchaser
Siberian Energy Group Inc
   
 
       
By: [ex10-50.jpg]
 
Its:  Chairman
 
Name: David Zaikin
           
 
   
By: [ex10-50a.jpg]
 
Its:  Chief Executive Officer
 
Name: Michael Hellenbrand

 





 
 
 

--------------------------------------------------------------------------------

 





